    Case 1:20-mj-00080-MSN Document 1 Filed 02/21/20 Page 1 of 2 PageID# 1

                                                                                       » ,




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION                                ,
                                                                                              2: 51
                                                                                                 r-,



UNITED STATES OF AMERICA                                     Criminal No.: 1:2O-MJ-0O
                                                             Misdemeanor
               V.



CHARLES E. MILLER,                                           Court Date: March 9,2020

                       Defendant.



                                  CRIMINAL INFORMATION

                         (COUNT I - Class A Misdemeanor - 7140552)
THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about January 6,2020, at Marine Corps Base, Quantico, Virginia, within the
special maritime and territorial jurisdiction ofthe United States in the Eastem District of

Virginia, the defendant, CHARLES E. MILLER, did unlawfully and knowingly commit simple
assault upon J.S.

(Violation of Title 18, United States Code,Section 113(a)(5))


                                                     Respectfully Submitted,

                                                     0.Zachary Terwilliger
                                                     Unite




                                                     Jdl^eph G. Rieu<
Case 1:20-mj-00080-MSN Document 1 Filed 02/21/20 Page 2 of 2 PageID# 2
